Case 3:19-cr-00536-FLW Document9 Filed 05/06/20 Page 1 of 1 PagelD: 41

 

UNITED STATES DISTRICT COURT

for the
District of New Jersey

UNITED STATES OF AMERICA
Plaintiff

Case No. 19-cr-536(FLW)
JE SONG

Defendant

 

 

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The financial inability of the defendant to retain counsel having been established by the Court,
and the defendant not having waived the appointment of counsel,
Itisonthis 6th day of _ May , 2020,
ORDERED that Brian Reilly from the office of the Federal Public
Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.

oes
